DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujii et al. (US 2014/0145338).

    PNG
    media_image1.png
    380
    634
    media_image1.png
    Greyscale

Regarding claim 1, Fujii (figures 1-2) discloses:
A method of manufacturing a semiconductor device, the method comprising: 
forming a first conductive line (2, ¶0060) within a first dielectric layer (3, ¶0060, ¶0048) overlying a first substrate (1, ¶0047, ¶0060); 
forming a first connection pad (4, ¶0061) and a first dummy pad (5, ¶0061) in electrical connection with the first conductive line (2); 
forming a second conductive line (9, ¶0061) within a second dielectric layer (6, ¶0051) overlying a second substrate (11, ¶0050, ¶0060); 
forming a second connection pad (7, ¶0062) and a second dummy pad (8, ¶0062) in electrical connection with the second conductive line; and
bonding the first connection pad (4) directly to the second connection pad (7), wherein after the bonding the first connection pad to the second connection pad the first dummy pad (5 in T1, ¶0062) is positioned in a manner that is offset from the second dummy pad (8) so that the first dummy pad and the second dummy pad do not contact each other and the first dummy pad and the second dummy pad have surfaces which are planar with each other (figure 2c).
Regarding claim 2, Fujii further discloses:
bonding the first dielectric layer (3) to the second dielectric layer (6, (“Pj”, ¶0048).
Regarding claim 5, Fujii further discloses:
wherein the first dummy pad is a floating contact (¶0053).
Regarding claim 6, Fujii further discloses:
wherein the first dummy pad and the first connection pad are part of a pattern of pads, the pattern of pads having a uniform pattern density (figure 2).
Regarding claim 8, Fujii discloses:
A method of manufacturing a semiconductor device, the method comprising: 
forming a first conductive pad (4) and a first dummy pad (5) that are both electrically connected to a first conductive line (¶0049) over a first substrate; and 
bonding a second conductive pad (7) to the first conductive pad, the second conductive pad being electrically connected to a second dummy pad (8) through a second conductive line (¶0051), wherein there is no physical connection between the first dummy pad and the second dummy pad (figure 2c).
Regarding claim 9, Fujii further discloses:
wherein the bonding the second conductive pad to the first conductive pad comprises hybrid bonding (¶0060).
Regarding claim 10, Fujii further discloses:
wherein the bonding the second conductive pad to the first conductive pad is performed at a wafer level (¶0060).
Regarding claim 11, Fujii further discloses:
wherein the bonding the second conductive pad (7) to the first conductive pad (4) is performed at a die-to-die level (¶0062).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii.
Regarding claim 12, Fujii discloses:
wherein the first conductive pad (4) is one of a plurality of conductive pads (figure 2c).  Fujii does not disclose “the plurality of conductive pads forming a rhombus shape”. However, it would have been an obvious matter of design choice to provide a rhombus shaped layout, since applicant has not disclosed that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the layout disclosed in Fijii. Therefore, the claimed limitations are considered met.
Regarding claims 3, 4, 13, 14 Fujii does not disclose “wherein the second connection pad is part of a MEMS semiconductor device” and “wherein the second connection pad is part of an image sensor device”.  However, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Fujii was considered capable of performing the cited intended use and the claims are considered met.
Allowable Subject Matter
Claims 7,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not disclose “wherein the bonding the first connection pad to the second connection pad comprises a cryogenic cleaning process.” In combination with the remaining claimed features.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art dopes not disclose “depositing a first contact pad and a first dummy pad, wherein both the first contact pad and the first dummy pad are in direct connection with an underlying first interconnect line” and “depositing a second contact pad and a second dummy pad, wherein both the second contact pad and the second dummy pad are in direct connection with an underlying second interconnect line’ in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899